Citation Nr: 1809254	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected anxiety disorder.

2.  Entitlement to a compensable rating for service-connected shrapnel wound scar of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to June 1969, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of that hearing is of record.

The Board notes that the Veteran also initiated an appeal on the issues of entitlement to a compensable rating for service-connected skin rash, and service connection for shrapnel wound of the back area; and these issues were included as part of the December 2009 Statement of the Case (SOC) and June 2017 Supplemental SOC (SSOC).  However, on a July 2017 VA Form 9, the Veteran reported he only desired to continue his appeal on the anxiety disorder and right wrist scar claims, and these were the only issues formally certified to the Board for appellate consideration.  Further, the Veteran only provided testimony on the anxiety disorder and right wrist scar claims at the October 2017 hearing.  Accordingly, the skin rash and shrapnel wound of the back claims are not presently on appeal.  See 38 C.F.R. § 20.204 (2017).  

For the reasons addressed in the REMAND portion of the decision below, the Veteran's claim for a compensable rating for service-connected shrapnel wound scar of the right wrist is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The record reflects the symptomatology of the Veteran's service-connected anxiety disorder more nearly approximates than not occupational and social impairment with reduced reliability and productivity throughout the pendency of this case.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for the Veteran's service-connected anxiety disorder are met for the pendency of this case.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9400 provides that the Veteran's service-connected anxiety disorder is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the competent medical records, including VA examinations in October 2008, August 2015, and May 2017 include opinions to the effect the Veteran's service-connected anxiety disorder has not resulted in significant occupational and social impairment.  For example, the August 2015 and May 2017 VA examinations include summarizes of such impairment by language consistent with the criteria for the current 10 percent evaluation.

Despite the foregoing, the Board observes the Veteran has criticized the adequacy of the aforementioned VA examinations regarding the impact of his psychiatric symptomatology in terms of his occupational and social impairment.  In pertinent part, testimony at the October 2017 hearing, to include from the Veteran's spouse, asserted that he minimizes the impact of his symptoms at these examinations.  

The Board also notes that the hearing testimony and the VA examinations include evidence of symptomatology generally associated with criteria in excess of 10 percent.  For example, all of the aforementioned VA examinations include findings of chronic sleep impairment, as well as notation of irritability/anger issues.  

It was further indicated at the hearing that he could be verbally abusive when irritated, but did not engage in physical violence.  It was also contended that he had disturbances of motivation and mood, forgot to complete tasks, and had no relationship with his siblings.  The examinations and hearing testimony also include evidence of hypervigilance and exaggerated startle response, which are not symptoms explicitly noted in the rating criteria.  Moreover, the anecdotal evidence describing the Veteran's occupational and social impairment appears consistent with panic attacks more than once a week, as well as difficulty in establishing and maintaining effective work and social relationships. 

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran regarding degree of disability, the Board finds record reflects the symptomatology of the Veteran's service-connected anxiety disorder more nearly approximates than not occupational and social impairment with reduced reliability and productivity throughout the pendency of this case.  Therefore, he is entitled to a rating of 50 percent for the pendency of this case.  The Board also notes that the Veteran testified at his October 2017 hearing that a 50 percent rating would satisfy his appeal regarding the anxiety disorder issue.  Transcript p. 8.  As such, no discussion is warranted regarding a rating in excess of 50 percent.


ORDER

An initial rating of 50 percent for the Veteran's service-connected anxiety disorder is granted for the pendency of this case, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regarding the claim for a compensable rating for the service-connected shrapnel scar of the right wrist, the Veteran indicated at the October 2017 hearing that he has nerve damage/neurologic and other impairment of his right hand as a result of the service-connected injury.  If so, such impairment may warrant a compensable rating pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7805.  However, it is not clear from the evidence of record whether the Veteran does in fact have such impairment due to the service-connected disability.  Therefore, a remand is required to accord the Veteran a competent medical examination to clarify this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected shrapnel scar of the right wrist since May 2017.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right wrist shrapnel scar symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of the service-connected shrapnel scar of the right wrist.  The claims folder should be made available to the examiner for review before the examination.

In addition to the symptoms of the scar itself, the examiner should express an opinion as to whether it is at least as likely as not the Veteran has neurologic and/or other impairment of the right hand/wrist as a result of the service-connected shrapnel scar.  If so, the examiner should also describe the extent of that impairment.

A complete rationale for any opinion expressed by the examiner should be provided, to include if an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2017, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


